Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A: Claim(s) 1, 5, 6, 8 – 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170166778 (US’778).
Regarding claims 1, 5, and 8 - 9, US’778 discloses a chemical mechanical polishing (CMP) composition, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. See claims 1-11, [0036] and [0038]. Poly (lysine) has the claimed charge density. “About” permits some tolerance.
Regarding claim 6, the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition ([0031]).
Regarding claims 10-11, the poly (aminoacid) (B) can be contained in varying amounts. Preferably, the amount of (B) is not more than 5 wt. %, more preferably not more than 1 wt. %, most preferably not more than 0.5 wt. %, particularly not more than 0.15 wt. %, for example not more than 0.08 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (B) is at least 0.0001 wt. %, more preferably at least 0.001 wt. %, most preferably at least 0.002 wt. %, particularly at least 0.006 wt. %, for example at least 0.01 wt. %, based on the total weight of the corresponding composition ([0049]).
Regarding claim 15, the particles (A) can be contained in varying amounts. Preferably, the amount of (A) is not more than 10 wt. %, more preferably not more than 5 wt. %, most preferably not more than 2 wt. %, for example not more than 0.75 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition ([0031]). The poly (aminoacid) (B) can be contained in varying amounts. Preferably, the amount of (B) is not more than 5 wt. %, more preferably not more than 1 wt. %, most preferably not more than 0.5 wt. %, particularly not more than 0.15 wt. %, for example not more than 0.08 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (B) is at least 0.0001 wt. %, more preferably at least 0.001 wt. %, most preferably at least 0.002 wt. %, particularly at least 0.006 wt. %, for example at least 0.01 wt. %, based on the total weight of the corresponding composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B: Claims 4, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778).
Regarding claims 4, 7 and 14, US’778 discloses a chemical mechanical polishing (CMP) composition, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. The BET surface of the particles (A) is in the range of from 1 to 500 m2/g ([0037]). See claims 1-11, and [0036] - [0038]. Poly (aminoacid) (B) can be homo- or copolymer, abbreviated together also as poly (aminoacid) (B). The latter may for example be a block-copolymer, or statistical copolymer. The homo- or copolymer may have various structures, for instance linear, branched, comb-like, dendrimeric, entangled or cross-linked. Preferably, the poly (aminoacid) (B) is poly (lysine). Any poly (aminoacid) (B) can be used([0046]), therefore, the charge density of the poly(aminoacid) overlaps with or is close to the claimed range. “About” permits some tolerance.  
 The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
C: Claims 2 - 4, 12 -13, and 16 -18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778), further in view of US20040223898 (US’898).
Regarding claims 2 -4, 12-13 and 16-18 US’778 discloses a chemical mechanical polishing (CMP) composition set forth above, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. See claims 1-11, [0036] and [0038]. Poly (lysine) has the claimed charge density. Preferably, the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition ([0031]). Preferably, the amount of (B) is at least 0.0001 wt. %, more preferably at least 0.001 wt. %, most preferably at least 0.002 wt. %, particularly at least 0.006 wt. %, for example at least 0.01 wt. %, based on the total weight of the corresponding composition.
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide and/or the using of acetic acid. 
US’898 discloses an abrasive used for polishing a substrate. A sol which particles are dispersed in a medium, wherein the particles have a particle size of 0.005 to 1 micron and comprise as a main component crystalline cerium oxide of the cubic system and as an additional component a lanthanum compound, a neodymium compound or a combination thereof, wherein the additional component is contained in X/(Ce+X) molar ratio of 0.005 to 0.15 in which X is lanthanum atoms, neodymium atoms or a combination thereof([0059] and [0070]). The abrasive solution prepared as mentioned above can be adjusted by adding an acidic substance to a pH ranging 1 to 6. The acidic substance includes, for example nitric acid, hydrochloric acid, acetic acid or the like ([0066]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed byUS’898 into US’778 composition, motivated by the fact that US’898 discloses that acetic acid([0066]) is used and when the sol which particles are dispersed in a medium, wherein the particles comprise as a main component crystalline cerium oxide of the cubic system and as an additional component a lanthanum compound, a neodymium compound or a combination thereof, is left for a long time, a part of the particles precipitates but can be easily re-dispersed by stirring and return to a dispersion state and the sol of the present invention is stable for more than one year when it is kept at ordinary temperature([0064]).
D: Claims 12 – 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778), further in view of US20180244956 (US’956).
Regarding claims 12-13 and 16, US’778 discloses a chemical mechanical polishing (CMP) composition set forth above, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. The particles (A) can be contained in varying amounts. Preferably, the amount of (A) is not more than 10 wt. % , more preferably not more than 5 wt. %, most preferably not more than 2 wt. %, for example not more than 0.75 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition. The poly (aminoacid) (B) can be contained in varying amounts. Preferably, the amount of (B) is not more than 5 wt. %, more preferably not more than 1 wt. %, most preferably not more than 0.5 wt. %, particularly not more than 0.15 wt. %, for example not more than 0.08 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (B) is at least 0.0001 wt. %, more preferably at least 0.001 wt. %, most preferably at least 0.002 wt. %, particularly at least 0.006 wt. %, for example at least 0.01 wt. %, based on the total weight of the corresponding composition. See claims 1-11, [0031], [0036] - [0038] and [0049]. Poly (lysine) has the claimed charge density.
But it is silent about using rate enhancer.
However, US’956 discloses that the polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the rate enhancer disclosed by US’956 into US’778 composition, motivated by the fact that US’956 discloses that a "high" removal rate is observed when suitable rate enhancers, for example, picolinic acid and 4-hydroxybenzoic acid are used ([0044]). 
E: Claims 1 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180244956 (US’956), further in view of WO2018229005A1 or US20200198982. For the convenience, US20200198982 (US’982) is cited. 
Regarding claims 1- 5, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). The abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The cationic polymer can be present in the polishing composition at any suitable concentration such as 1 ppm to about 500 ppm ([0074]). The polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). The polishing composition has a pH of about 3 to about 9 ([0099]). The abrasive can be present in the polishing composition at a concentration of about 5 wt. % or less, for example, about 4 wt. % or less, about 3 wt. % or less, about 2 wt. % or less, or about 1 wt. % or less. Alternatively, or in addition, the abrasive can be present in the polishing composition at a concentration of about 0.001 wt. % or more, for example, about 0.005 wt. % or more, about 0.01 wt. % or more, about 0.05 wt. % or more, about 0.1 wt. % or more, or about 0.5 wt. % or more ([0039]).
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide.
US’982 discloses cerium-based particles and their use as a component of a composition for polishing. The cerium - based parties are particles of a mixed oxide of cerium and of lanthanum having: a molar ratio La/(La+Ce) comprised between 0.01 and 0.15; a specific surface area (BET) between 3 and 14 m2/g; wherein the particles are substantially cubic (claim 1). The composition comprises a liquid medium ([0076]). US’982 discloses that cerium-based particles have a D50 between 100 nm and 150 nm ([0044]). US’982 discloses that the particles of the cerium-based cubic particles exhibit an improvement of the removal rate and abrasive properties ([0004] and [0145]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed by US’982 into US’956 composition, motivated by the fact that US’982 discloses that the particles of the cerium-based cubic particles exhibit an improvement of the removal rate and abrasive properties([0004] and [0145]).
Regarding claims 2-4, US’982 discloses cerium-based particles and their use as a component of a composition for polishing. The cerium - based parties are particles of a mixed oxide of cerium and of lanthanum having: a molar ratio La/(La+Ce) comprised between 0.01 and 0.15; a specific surface area (BET) between 3 and 14 m2/g; wherein the particles are substantially cubic (claim 1).
Regarding claim 3, US’982 discloses cerium-based particles and their use as a component of a composition for polishing. The cerium - based parties are particles of a mixed oxide of cerium and of lanthanum having: a molar ratio La/(La+Ce) comprised between 0.01 and 0.15; a specific surface area (BET) between 3 and 14 m2/g; wherein the particles are substantially cubic (claim 1).
Regarding claim 4, US’982 discloses cerium-based particles and their use as a component of a composition for polishing. The cerium - based parties are particles of a mixed oxide of cerium and of lanthanum having: a molar ratio La/(La+Ce) comprised between 0.01 and 0.15; a specific surface area (BET) between 3 and 14 m2/g; wherein the particles are substantially cubic (claim 1).
Regarding claim 6, US’982 discloses that the proportion of cerium-based particles in the dispersion may be comprised between 1.0 wt % and 40.0 wt %([0077]).
Regarding claims 7-14, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). The abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The cationic polymer can be present in the polishing composition at any suitable concentration such as 1 ppm to about 500 ppm ([0074]). The polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). The polishing composition has a pH of about 3 to about 9 ([0099]). Poly(vinylimidazolium) has the claimed charge density.
Regarding claims 15-18, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). The abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The cationic polymer can be present in the polishing composition at any suitable concentration such as 1 ppm to about 500 ppm ([0074]). The polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). The polishing composition has a pH of about 3 to about 9 ([0099]). The abrasive can be present in the polishing composition at a concentration of about 5 wt. % or less, for example, about 4 wt. % or less, about 3 wt. % or less, about 2 wt. % or less, or about 1 wt. % or less. Alternatively, or in addition, the abrasive can be present in the polishing composition at a concentration of about 0.001 wt. % or more, for example, about 0.005 wt. % or more, about 0.01 wt. % or more, about 0.05 wt. % or more, about 0.1 wt. % or more, or about 0.5 wt. % or more ([0039]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/077414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose polishing compositions comprising cubiform ceria and cationic polymers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
A: The applicant disagrees the rejection of claims 1, 5, 6, 8-11 and 15 under 35 U.S.C. §102(a)(1) as allegedly being anticipated by Lauter et al. (US’778). The applicant argues that Lauter does not teach cubic form ceria abrasive particles as required by the pending claims and as described in the present application. The disclosure of Lauter fails to place a person of ordinary skill in possession of the invention because Lauter fails to teach the elements of the claims, -arranged as in the claim." Lauter fails to teach cubiform ceria and a cationic polymer having a charge density of greater than about 6 milliequivalents per gram (meq/g) in an aqueous carrier. 
The Examiner respectfully submits that US’778(Lauter) discloses a chemical mechanical polishing (CMP) composition, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. See claims 1-11, [0036] and [0038]. Poly (lysine) has the claimed charge density. “About” permits some tolerance. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). It is known in the art that cube shape has a cubic form. Poly(lysine) has the claimed charge density. Poly(lysine) is read on polylysine, which is claimed by applicant.
B: The applicant disagrees the rejection of claims 4, 7 and 14 under 35 U.S.C. §103 as being unpatentable over Lauter (US’778). The applicant argues that Lauter does not teach cubiform ceria as required by the pending claims and as described in the present application. Lauter teaches an extremely wide range for BET surface area from I to 500 m2/g (see paragraph 00371). Lauter does teach a preference, for example, in the range of 25 to 85 m2/g. which is not within the claimed range. Additionally. Lauter teaches that in general, any poly (amino acid) can be used. Lauter does not recite any charge density range for the cationic polymer let alone the claimed range. Applicants traverse the obviousness rejection because the combination of references fails to teach or suggest all of the claim limitations. In particular, the combination of references fails to teach or suggest a cationic polymer having a charge density of greater than about 6 milliequivalents per gram (meq/g) Since Lauter fails to teach or suggest ever element recited in the pending claims, the obviousness rejection is improper and should be withdrawn.
The Examiner respectfully submits that Lauter (US’778) discloses a chemical mechanical polishing (CMP) composition, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. The BET surface of the particles (A) is in the range of from 1 to 500 m2/g ([0037]), which is at  least  encompassing  the  claimed  range. poly (lysine) has the claimed charge density. “About” permits some tolerance. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
C: The applicant traverses the rejection of claims 2-4, 12-13 and 16-18 under 35 U.S C. §103 as being unpatentable over Lauter in view of Ota et al. (US 20040223898. hereinafter "Ota"). The applicant argues that Ota is directed to a cerium oxide that is reacted with lanthanum to form an abrasive particle, a cerium oxide sol. Ota does not describe cubiform ceria abrasive particles as required by the pending claims and as described in the present application. In fact, Ota describes Comparative Example 2 as cubic ceria. Additionally. Ota shows a photograph of the particles from Example 5 in Figure 6, The Comparative Example 2 shows a much lower polishing rate of quartz glass as compared to the inventive Example 5, despite Example 5 not being cubic ceria, as seen in Figure 6. Ota concludes that their particles comprising cerium oxide as a main component and lanthanum compounds or neodymium compounds as an additional component are suitable as an abrasive for a substrate which comprises silica as a main component and enables to polishing at high removal rate and gives the surface of polished object with high quality (see paragraph 101291). Ota additionally states that the sols of their invention that were subject to surface modification with ammonia salts had higher removal rates that that of Comparative Example 2 (cubic ceria). Ota is not teaching the importance of cubiform ceria. 
 The Examiner respectfully submits that Lauter discloses that cerium above has a cube shape as set forth above in section C. Ota is used to show that acetic acid([0066]) is used and when the sol which particles are dispersed in a medium, wherein the particles comprise as a main component crystalline cerium oxide of the cubic system and as an additional component a lanthanum compound, a neodymium compound or a combination thereof, is left for a long time, a part of the particles precipitates but can be easily re-dispersed by stirring and return to a dispersion state and the sol of the present invention is stable for more than one year when it is kept at ordinary temperature ([0064]). 
D: The applicant disagrees the rejection of claims 12-13 and 16 under 35 U.S.C. $103 as being unpatentable over Ota in view of Hains. The Office Action states that Ota fails to teach a rate enhancer. The Office Action uses Hains to provide the teaching of a rate enhancer being an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds. Examples from Hains are picolinic acid and 4-hydroxy benzoic acid. The Office Action asserts that it would have been obvious to a person of skill in the art to combine the rate enhancer of Hains with the composition of Ota because Hains teaches high removal rates with picolinic acid and 4-hydroxybenzoic acid. Absent the present invention, a person of skill in the art would not have looked to Hains to select a self-stopping agent that can act as a rate enhancer at low concentrations because there would have been no motivation to do so. Ota teaches that their particles lead to increased polishing rates. The claimed invention requires cubiform ceria, a cationic polymer having a charge density of greater than about 6 milliequivalents per gram (meq/g), further comprising a carboxylic acid silicon oxide polishing rate enhancer. When considered as a whole, the claimed invention is not rendered obvious by a combination of Ota and Hams.
The Examiner respectfully submits that claims 12 – 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778; Lauter), further in view of US20180244956 (US’956; Haines). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). US’778 discloses a chemical mechanical polishing (CMP) composition set forth above, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. The particles (A) can be contained in varying amounts. Preferably, the amount of (A) is not more than 10 wt. %, more preferably not more than 5 wt. %, most preferably not more than 2 wt. %, for example not more than 0.75 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition. The poly(aminoacid) (B) can be contained in varying amounts. Preferably, the amount of (B) is not more than 5 wt. %, more preferably not more than 1 wt. %, most preferably not more than 0.5 wt. %, particularly not more than 0.15 wt. %, for example not more than 0.08 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (B) is at least 0.0001 wt. %, more preferably at least 0.001 wt. %, most preferably at least 0.002 wt. %, particularly at least 0.006 wt. %, for example at least 0.01 wt. %, based on the total weight of the corresponding composition. See claims 1-11, [0031], [0036] - [0038] and [0049]. Poly (lysine) has the claimed charge density. But it is silent about using rate enhancer. However, US’956 discloses that the polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the rate enhancer disclosed by US’956 into US’778 composition, motivated by the fact that US’956 discloses that a "high" removal rate is observed when suitable rate enhancers, for example, picolinic acid and 4-hydroxybenzoic acid are used ([0044]). The Examiner apologizes for the typo in the previous office action.”US’982” should be “US’956”. 
 	E: The applicant disagrees the rejection of claims 1-18 under 35 U.S.C. §103 as being unpatentable over Hains in view of Suda et al. (US 202000198982, hereinafter "Suda"). The applicant argues that Hains discloses a polishing composition comprising an abrasive. a self-stopping agent and a cationic poly mer. Hains teaches that in self-stopping polishing applications the removal rate is effectively high while a significant step height is present at the substrate surface and then the removal rate is lowered as the surface becomes effectively planar. Hains states that high removal rates of pattern dielectric are desired to increase throughput, but that good efficiency in the form of relatively low trench loss is also desirable. Furthermore, if removal rate remains high after achieving planarization, overpolishing occurs, resulting in trench loss (see paragraph 100081. Therefore, Hains is concerned with a polishing composition that can achieve good planarization efficiency, not just high removal rates. Hains also teaches that ceria based self-stopping compositions of the prior art hare failed as NAND technology moves from 2D to 3D and becomes more complicated (see paragraph Developing a polishing composition that can meet then needs of the changing technology has been difficult to achieve. Suda teaches cerium-based abrasive particles for polishing compositions. Suda teaches that particles of their invention exhibit an improvement in removal rate of amorphous silica when compared to polyhedral ceria and cubic shaped ceria at pH 4 6 to 4.8 (see Table I of Suda). Suda exemplifies the ability for their particles to increase the removal rate of amorphous silica without any other chemistry components to their polishing composition Suda lists many components that they feel would be compatible with their abrasive particles and also incorporate by reference polishing compositions in the prior art. Suda merely teaches that their abrasive may be used in a CMP composition, preferrable below pH 6, but provide no teaching as to which chemical components would be suitable for certain polishing applications or what benefits. if any, that the particles would provide. A person of skill in the art would not have been motivated to increase the polishing rate of Hains by combining an abrasive particle from Suda. because Hains is concerned with planarization efficiency and not increased removal rates. Hains teaches that increased removal rates could lead to trench loss as a result of overpolishing.
The Examiner respectfully submits that Hains discloses that a need remains for compositions and methods for chemical-mechanical polishing of silicon oxide-containing substrates that will provide useful removal rates while also providing improved planarization efficiency ([0011]). Haines also discloses using rate enhancer ([0090]). Thus, increased rate is desired. Suda discloses cerium-based particles having improved abrasive properties and the cerium-based particles of dispersion is used to prepare a polishing composition, more particularly a CMP composition ([0090]). Suda (US’982) discloses that the particles of the cerium-based cubic particles exhibit an improvement of the removal rate and abrasive properties ([0004] and [0145]).Thus, a person of skill in the art would have been motivated to increase the polishing rate of Hains by combining an abrasive particle from Suda. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant disagrees the rejection of claims 1-18 35 U.S.C. §103 as being unpatentable over Suda in view of Lee et al. (KR 20180068424, hereinafter "Lee"). The Examiner made a typographical error on the title of the rejection by citing Suda instead of Hains, although the body of the rejection discloses the teaching of Hains. Since the applicant chose to argue the rejection based on the teaching of Suda instead of the teaching of Hains according to the body of the rejection, the Examiner withdraws the rejection based on Suda in view of Lee et al. (KR 20180068424, hereinafter "Lee").
The applicant’s remark regarding to the provisional rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application Number 17/077,414 is acknowledged.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731